Exhibit 10.20

 

THIS SENIOR SECURED DEBENTURE (THIS “DEBENTURE”) HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE OR SOLD UNLESS A REGISTRATION
STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS SHALL BE EFFECTIVE
WITH RESPECT THERETO, OR AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH OFFER
OR SALE.  THIS DEBENTURE (I) MAY BE PLEDGED OR HYPOTHECATED IN CONNECTION WITH A
BONA FIDE MARGIN LOAN OR OTHER FINANCING SECURED BY THIS DEBENTURE AND (II) MAY
BE TRANSFERRED OR ASSIGNED TO AN AFFILIATE OF THE HOLDER HEREOF WITHOUT THE
NECESSITY OF AN OPINION OF COUNSEL OR THE CONSENT OF THE ISSUER HEREOF.

THIS DEBENTURE DOES NOT REQUIRE PHYSICAL SURRENDER HEREOF IN ORDER TO EFFECT A
PARTIAL PAYMENT OR REDEMPTION HEREOF. ACCORDINGLY, THE OUTSTANDING PRINCIPAL
AMOUNT OF THIS DEBENTURE MAY BE LESS THAN THE PRINCIPAL AMOUNT SHOWN BELOW.

DIGITAL ANGEL CORPORATION

10.25% SENIOR SECURED DEBENTURE

Issue Date: February 6, 2007

 

$6,000,000.00

 

FOR VALUE RECEIVED, DIGITAL ANGEL CORPORATION, a Delaware corporation (the
“Company”), hereby promises to pay to the order of IMPERIUM MASTER FUND, LTD.,
or its permitted successors or assigns (the “Holder”), the sum of SIX MILLION
DOLLARS ($6,000,000.00) in same day funds, on or before the three (3) year
anniversary of the Issue Date (the “Maturity Date”).

Except as specifically provided by the terms of Section 4 and the Monthly
Payments contemplated in Section 2(a), the Company shall not have the right to
prepay any principal of this Debenture.

The Company has issued this Debenture pursuant to a Securities Purchase
Agreement, dated as of the date hereof (the “Securities Purchase Agreement”),
between the Company and the investors named therein.  The Debentures issued by
the Company pursuant to the Securities Purchase Agreement, including this
Debenture, are collectively referred to herein as the “Debentures”.  The
Company’s obligations under the Debentures, including, without limitation, its
obligation to make payments of principal and interest thereon, are guaranteed by
the Company


--------------------------------------------------------------------------------


Subsidiaries of the Company and secured by the assets and properties of the
Company and the Company Subsidiaries.

The following terms shall apply to this Debenture:

1.             DEFINITIONS.

“Change of Control” means the existence, occurrence, public announcement or
entering into an agreement contemplating of any of the following: (a) the
effectuation of a transaction or series of transactions in which more than fifty
percent (50%) of the equity or voting power of the Company is disposed of; (b)
the effectuation of a transaction or series of transactions in which any of the
equity or voting power of any Company Subsidiary is disposed to a Person other
than the Company or another Company Subsidiary; (c) the consolidation, merger or
other business combination of the Company with or into any other entity,
immediately following which the prior stockholders of the Company fail to own,
directly or indirectly, at least fifty percent (50%) of the equity and voting
power of the surviving entity; (d) the consolidation, merger or other business
combination of any Company Subsidiary with or into any other entity other than
the Company or another Company Subsidiary; or (e) the Continuing Directors do
not at any time constitute at least a majority of the Board of Directors of the
Company; provided, however, that a Change of Control shall not be deemed to have
occurred if (i) the Company enters into a consolidation, merger, share exchange
or other business combination with an Affiliate or Subsidiary of the Company and
prior to effecting such business combination, the Company has obtained the
written consent of the Holder for such business combination, (ii) the surviving
entity of such transaction assumes all of the obligations of the Company under
all of the Debentures and the other Transaction Documents, and (iii) after
assuming all such obligations, such surviving entity is and would be solvent
until such obligations are paid in full or otherwise discharged.

“Continuing Director” means, at any date, a member of the Company’s Board of
Directors (i) who was a member of such board on the date of the Securities
Purchase Agreement or (ii) who was nominated or elected by at least a majority
of the directors who were Continuing Directors at the time of such nomination or
election or whose election to the Company’s Board of Directors was recommended
or endorsed by at least a majority of the directors who were Continuing
Directors at the time of such nomination or election or such lesser number
comprising a majority of a nominating committee if authority for such
nominations or elections has been delegated to a nominating committee whose
authority and composition have been approved by at least a majority of the
directors who were Continuing Directors at the time such committee was formed.

“Default Interest Rate” means the lower of eighteen (18%) and the maximum rate
permitted by applicable law or by the applicable rules or regulations of any
governmental agency or of any stock exchange or other self-regulatory
organization having jurisdiction over the Company or the trading of its
securities.

“Equity Conditions” means each of the following:

(i)            the Registration Statement shall have been declared effective,
not be the subject of any stop order, be available to the Holder, and cover the
number of Registrable

2


--------------------------------------------------------------------------------


Securities (as defined in the Registration Rights Agreement) required by the
Registration Rights Agreement;

(ii)           the Reserved Amount must be equal to or greater than the number
of shares of Common Stock that the Company is required to reserve under the
Securities Purchase Agreement;

(iii)          the Stock Option Shares shall have been listed on the Principal
Market and trading in the Common Stock shall not have been suspended on the
Principal Market;

(iv)          the shares of Common Stock that the Holder would beneficially own,
after giving effect to the contemplated issuance of Company securities for which
these Equity Conditions must be satisfied, shall not exceed the limitation set
forth in Section 2(b)(iii) or Section 4.16 of the Securities Purchase Agreement;

(v)           an Event of Default, or an event that with the passage of time or
giving of notice, or both, would constitute an Event of Default, has not
occurred and is not continuing; and

(vi)          the Stockholder Amendment Approval Date shall have occurred.

“Event of Default” means the occurrence of any of the following events:

(i)            a Liquidation Event occurs or is publicly announced;

(ii)           the Company fails to make any payment of principal or interest on
this Debenture as and when due, and such payment remains unpaid for two (2)
Business Days following written notice thereof from the Holder;

(iii)          the Company or any Company Subsidiary breaches or provides notice
of its intent to breach any financial covenant contained in Section 4.10(b) of
the Securities Purchase Agreement; and such breach continues for a period of
five (5) Business Days following written notice thereof from the Holder;

(iv)          other than a breach described in clauses (ii) or (iii) above, the
Company or any Company Subsidiary breaches or provides notice of its intent to
breach any material term or condition of this Debenture or any other Transaction
Document (including, without limitation, an Exercise Default (as defined in the
Warrants) and a Registration Default (as defined in the Registration Rights
Agreement)); and such breach continues for a period of five (5) Business Days
following written notice thereof from the Holder;

(v)           any representation or warranty made by the Company or any Company
Subsidiary in this Debenture or any other Transaction Document was inaccurate or
misleading in any material respect as of the date such representation or
warranty was made; or

3


--------------------------------------------------------------------------------


(vi)          a default occurs or is declared, or any amounts are accelerated,
under or with respect to any instrument that evidences Debt of the Company or
any Company Subsidiary in a principal amount exceeding $100,000.

“Interest” has the meaning set forth in Section 2(a)(i) of this Debenture.

“Issue Date” means February 6, 2007.

“Liquidation Event” means the (i) institution of any insolvency or bankruptcy
proceedings, or any receivership, liquidation, reorganization or other similar
proceedings in connection therewith, relative to the Company or any Company
Subsidiary, or (ii) the dissolution or other winding up of the Company or any
material Company Subsidiary, or (iii) any assignment for the benefit of
creditors or any marshalling of the material assets or material liabilities of
the Company or any Company Subsidiary.

“Mandatory Redemption,” “Mandatory Redemption Date” and “Mandatory Redemption
Notice” have the respective meanings set forth in Section 3(a) of this
Debenture.

“Mandatory Redemption Price” means an amount equal to the sum of (i) 110% of the
outstanding principal amount of this Debenture on the date of determination,
plus (ii) all accrued and unpaid Interest (including default interest (if any))
hereon, plus (iii) all other amounts due hereunder.

“Maturity Date” has the meaning set forth in the preamble of this Debenture.

“Monthly Payment” has the meaning set forth in Section 2(a)(ii) of this
Debenture.

“Monthly Payment Date” means the first Business Day of each calendar month.

“Prepayment” has the meaning set forth in Section 4(a) of this Debenture.

“Prepayment Amount” means an amount equal to the sum of (A) 102% of the
outstanding principal amount of this Debenture on the date of determination plus
(B) all accrued and unpaid Interest (including default interest (if any))
hereon, plus (C) all other amounts due hereunder.

“Prepayment Date” and “Prepayment Notice” have the respective meanings set forth
in Section 4(a) of this Debenture.

“Stock Option” has the meaning set forth in Section 2(b) of this Debenture

“Stock Option Month” means, with respect to a Monthly Payment for which the
Stock Option is being exercised, the calendar month for which such Monthly
Payment is being made.  To illustrate, the Stock Option Month for the Monthly
Payment due on June 1, 2007 is the month of May, 2007.

“Stock Option Notice” has the meaning set forth in Section 2(b)(i) of this
Debenture.

4


--------------------------------------------------------------------------------


“Stock Option Notice Date” means, with respect to a Monthly Payment for which
the Stock Option is being exercised,the date that is thirteen (13) Trading Days
prior to the last day of the Stock Option Month for which such Monthly Payment
is being made.  To illustrate, the Stock Option Notice Date for the Monthly
Payment due on June 1, 2007 is  May 14, 2007, which takes into account that May
28, 2007 is a federal holiday and not a Trading Day.

“Stock Option Shares” has the meaning set forth in Section 2(b)(ii) of this
Debenture.

“Trading Day” means a Business Day on which shares of Common Stock are purchased
and sold on the Principal Market.

“VWAP” on a Trading Day means the volume weighted average price of the Common
Stock for such Trading Day on the Principal Market as reported by Bloomberg
Financial Markets or, if Bloomberg Financial Markets is not then reporting such
prices, by a comparable reporting service of national reputation selected by the
Holders and reasonably satisfactory to the Company.  If the VWAP cannot be
calculated for the Common Stock on such Trading Day on any of the foregoing
bases, then the Company shall submit such calculation to an independent
investment banking firm of national reputation reasonably acceptable to the
Holders of a majority of the Registrable Securities then outstanding, and shall
cause such investment banking firm to perform such determination and notify the
Company and the Holders of the results of determination no later than two (2)
Business Days from the time such calculation was submitted to it by the
Company.  All such determinations shall be appropriately adjusted for any stock
dividend, stock split, reverse stock split or other similar transaction during
such period.

Any capitalized term used but not defined herein has the meaning specified in
the Securities Purchase Agreement.

All definitions contained in this Debenture are equally applicable to the
singular and plural forms of the terms defined.  The words “hereof”, “herein”
and “hereunder” and words of similar import refer to this Debenture as a whole
and not to any particular provision of this Debenture.

2.             PAYMENT OF PRINCIPAL AND INTEREST.

(a)           Interest; Amortization.

(i)            Interest.  This Debenture shall bear interest on the unpaid
principal amount hereof (“Interest”) at an annual rate equal to 10.25%, computed
on the basis of a 360-day year and calculated using the actual number of days
elapsed since the Issue Date or the date on which Interest was most recently
paid, as the case may be.

(ii)           Amortization.  The Company shall, on June 1, 2007 and on each
Monthly Payment Date thereafter, pay the Holder an amount (each such payment, a
“Monthly Payment”)equal to the sum of (i) the lesser of (x) 3.333% of the
original principal amount of this Debenture

5


--------------------------------------------------------------------------------


and (y) the then total remaining unpaid principal of this Debenture plus (ii)
the accrued and unpaid Interest (including default interest (if any)) on this
Debenture up to but not including the date of such payment.  Notwithstanding the
foregoing, the outstanding principal amount of this Debenture plus all accrued
and unpaid Interest (including default interest (if any)) hereon, plus all other
amounts due hereunder shall be paid in full on the Maturity Date.

(iii)          Payment in Cash.  Except to the extent permitted under Section
2(b), all payments of principal and Interest (including default interest (if
any)) on this Debenture shall be paid in cash by wire transfer of immediately
available funds pursuant to the written wire instructions provided by the Holder
to the Company.

(iv)          Default Interest.  Any amount of principal or Interest that is not
paid (whether in cash or stock) as and when due in accordance with this
Debenture shall bear interest at the Default Interest Rate, compounded monthly,
until paid.

(b)           Stock Option.  Subject to the terms of this Section 2(b),
including the satisfaction of all of the Equity Conditions as specified in
Section 2(b)(iii), the Company may elect to pay all or any of the Monthly
Payments in shares of Common Stock (the “Stock Option”).

(i)            Exercise Notice.  In order to exercise the Stock Option for a
Monthly Payment, the Company shall give the Holder written notice thereof (a
“Stock Option Notice”) on or prior to the Stock Option Notice Date for such
Monthly Payment.  A Stock Option Notice, once delivered by the Company, shall be
irrevocable, provided that if the applicable Equity Conditions are neither
satisfied nor waived, then such Stock Option Notice shall be deemed cancelled,
and the Company shall be required to make the applicable Monthly Payment in cash
in accordance with Section 2(a)(iii).  If the Company does not deliver a Stock
Option Notice on or before the applicable Stock Option Notice Date, then the
Company will be deemed to have elected to pay the applicable Monthly Payment in
cash in accordance with Section 2(a)(iii).  If the Company exercises the Stock
Option for a Monthly Payment, such exercise must be made with respect to all of
the Debentures.

(ii)           Stock Option Shares; Delivery; Pricing.  The number of shares of
Common Stock to be issued to the Holder in satisfaction of a Monthly Payment
(the “Stock Option Shares”), and the delivery thereof to the Holder, shall be as
follows:  (i) on or prior to the 5th Trading Day prior to the Monthly Payment
Date for such Monthly Payment (e.g., if the Monthly Payment Date is June 1,
2007, then on or prior to May 24, 2007), the Company shall deliver to the Holder
a number of Stock Option Shares equal to the quotient of (x) 50% of such Monthly
Payment divided by (y) 92% of the average of the daily VWAP for each of the five
consecutive Trading Days occurring immediately prior to (but not including) such
date, and (ii) on the Monthly Payment Date for such Monthly Payment, the Company
shall deliver to the Holder a number of Stock Option Shares equal to the
difference of (x) the quotient of (A) the amount of such Monthly Payment divided
by (B) 92% of the average of the daily VWAP for each of the ten consecutive
Trading Days occurring immediately prior to (but not including) such date minus
(y) the number of Stock Option Shares previously delivered to the Holder
pursuant to clause (i) of this sentence.  If any fractional share would be
issuable upon exercise of a Stock Option, such fractional share shall be
disregarded and the number of shares issuable shall, in the aggregate, be equal
to the nearest whole number of shares.

6


--------------------------------------------------------------------------------


(iii)          Equity Conditions; Beneficial Ownership Limitation.  All Stock
Option Shares shall have been registered in accordance with the Registration
Statement.  The Company shall not be permitted to effect delivery of Stock
Option Shares unless all of the Equity Conditions are satisfied in full on the
date of such delivery and on each of the twenty (20) Trading Days immediately
preceding such delivery date.  If any of the Equity Conditions are not satisfied
(or waived by the Holder) as of a delivery date or on any of the twenty (20)
Trading Days preceding such delivery date (except, in the case of the Monthly
Payment due June 1, 2007, it shall be any of the five (5) Trading Days (and not
twenty Trading Days) preceding the first delivery date for such payment, and any
of the ten (10) Trading Days (and not twenty Trading Days) preceding the second
delivery date for such payment), the Company shall be required to pay the
portion of the Monthly Payment represented by such Stock Option Shares in cash
in accordance with Section 2(a)(iii).  Notwithstanding the foregoing, the
Company shall not be permitted to effect delivery of Stock Option Shares to the
extent that, upon receipt of the shares of Common Stock deliverable thereby, the
Holder would beneficially own more than 4.99% of the number of shares of Common
Stock then outstanding (provided that such beneficial ownership limitation may
be waived by the Holder in accordance with Section 4(c)).  As used herein,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act.  If, as a result of the foregoing beneficial ownership limitation,
the Company is prohibited from effecting delivery of Stock Option Shares, the
Company shall be required to pay the portion of the Monthly Payment represented
by such Stock Option Shares in cash in accordance with Section 2(a)(iii).

(iv)          DTC; Physical Certificates.  The Company shall effect delivery of
Stock Option Shares, as long as the Company’s designated transfer agent or
co-transfer agent in the United States for the Common Stock (the “Transfer
Agent”) participates in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer program (“FAST”), by crediting the account of the Holder or
its nominee at DTC (as specified by the Holder) with the number of Stock Option
Shares required to be delivered, no later than the close of business on the date
on which such Stock Option Shares are due.  In the event that the Transfer Agent
is not a participant in FAST or if the Holder so specifies in writing, the
Company shall effect delivery of Stock Option Shares by delivering to the Holder
or its nominee physical certificates representing such Stock Option Shares, no
later than the close of business on the date on which such Stock Option Shares
are due.  Stock Option Shares delivered to the Holder shall not contain any
restrictive legend.

(v)           Failure to Deliver Stock Option Shares.  In the event that the
Company fails for any reason to deliver to the Holder the number of Stock Option
Shares due to such Holder on or before the date on which such Stock Option
Shares are due (a “Stock Option Default”), the Holder shall have the right to
receive from the Company an amount equal to (i) (N/365) multiplied by (ii) the
principal amount of, and any Interest and any other amounts accrued on, this
Debenture represented by such Stock Option Shares multiplied by (iii) the
Default Interest Rate, where “N” equals the number of days elapsed between the
date on which such Stock Option Shares were due and the date on which such Stock
Option Default has been cured.  In the event that shares of Common Stock are
purchased by or on behalf of the Holder in order to make delivery on a sale
effected in anticipation of receiving Stock Option Shares, and there is a Stock
Option Default with respect to such Stock Option Shares, the Holder shall have
the right to receive from the Company, in addition to the foregoing amounts, (i)
the aggregate amount paid by or on behalf of the Holder for such shares of
Common Stock minus (ii) the aggregate amount of net proceeds, if any, received
by the Holder from

7


--------------------------------------------------------------------------------


the sale of such Stock Option Shares after such shares are actually delivered to
the Holder.  Amounts payable under this Section 2(b)(v) shall be paid to the
Holder in immediately available funds on or before the second (2nd) Business Day
following written notice from the Holder to the Company.  In addition to its
rights under this Section 2(b)(v), the Holder shall have the right to pursue all
other remedies available to it at law or in equity (including, without
limitation, a decree of specific performance and/or injunctive relief).

3.             EVENTS OF DEFAULT; MANDATORY REDEMPTION.

(a)           Mandatory Redemption.  In the event that an Event of Default or a
Change of Control occurs, the Holder shall have the right, upon written notice
to the Company (a “Mandatory Redemption Notice”), to have all of the unpaid
principal amount of this Debenture, plus all accrued and unpaid Interest
(including default interest (if any), redeemed by the Company (a “Mandatory
Redemption”) at the Mandatory Redemption Price in same day funds.  The Mandatory
Redemption Notice shall specify the effective date of such Mandatory Redemption
(the “Mandatory Redemption Date”), which date must be at least two (2) Business
Days following the Business Day on which the Mandatory Redemption Notice is
delivered to the Company, and the amount of principal and interest (and other
amounts, if any) to be redeemed.  In order to effect a Mandatory Redemption
hereunder, the Holder must deliver a Mandatory Redemption Notice no later than,
in the case of an Event of Default, the close of business on the third (3rd)
Business Day following the date on which an Event of Default is no longer
continuing and, with respect to a Change of Control, the close of business on
the third (3rd) Business Day following the date on which the Change of Control
is completed.

(b)           Payment of Mandatory Redemption Price.

(i)            The Company shall pay the Mandatory Redemption Price to the
Holder on the Mandatory Redemption Date.  After the Company has paid the
Mandatory Redemption Price to the Holder in cash, the Holder shall return this
Debenture to the Company for cancellation.

(ii)           If the Company fails to pay the Mandatory Redemption Price to the
Holder on or prior to the Mandatory Redemption Date, the Holder shall be
entitled to interest thereon at the Default Interest Rate from the Mandatory
Redemption Date until the date on which the Mandatory Redemption Price has been
paid in full.

4.             PREPAYMENT.

(a)           Prepayment.  The Company may, at any time after the Issue Date,
prepay all but not less than all, of the unpaid principal amount of this
Debenture, plus all accrued and unpaid Interest, by delivering to the Holder the
Prepayment Amount (“Prepayment”).  In order to effect a Prepayment, the Company
must deliver to the Holder written notice thereof (a “Prepayment Notice”),
specifying the intended payment date of such Prepayment (the “Prepayment Date”),
which date must be at least sixty(60) days following delivery of such Prepayment
Notice to the Holder.  A Prepayment Notice, once delivered, is irrevocable and
may only be waived by the Holder in its sole discretion upon request.  In the
event that the Company effects a Prepayment with respect to this Debenture, it
must contemporaneously effect a Prepayment of all but not less than all of the
other Debentures.

8


--------------------------------------------------------------------------------


(b)           Payment of Prepayment Amount.

(i)            The Company shall pay the Prepayment Amount to the Holder on the
Prepayment Date.  After the Company has paid the Prepayment Amount in full, the
Holder shall return this Debenture to the Company for cancellation.

(ii)           If the Company fails to pay the Prepayment Amount to the Holder
on the Prepayment Date, the Holder shall be entitled to interest thereon at the
Default Interest Rate from the Prepayment Date until the date on which
Prepayment Amount and accrued and unpaid default interest thereon have been paid
in full.

5.             MISCELLANEOUS.

(a)           Failure to Exercise Rights not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude any other or further exercise
thereof. All rights and remedies of the Holder hereunder are cumulative and not
exclusive of any rights or remedies otherwise available. In the event that the
Company does not pay any amount under this Debenture when such amount becomes
due, the Company shall bear all costs incurred by the Holder in collecting such
amount, including without limitation reasonable legal fees and expenses.

(b)           Notices. Any notice, demand or request required or permitted to be
given by the Company or the Holder pursuant to the terms of this Debenture shall
be in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

If to the Company:

Digital Angel Corporation

Suite 201

1690 South Congress

Delray Beach, Florida 33483

Attn:       Kevin McGrath

Tel:         (561) 276-0477

Fax:         (561) 805-8001

 

with a copy (which shall not constitute notice) to:

Winthrop & Weinstine, P.A.
Suite 3500
225 South 6th Street
Minneapolis, Minnesota 55402

9


--------------------------------------------------------------------------------


Attn:       Philip T. Colton
Tel:         (612) 604-6729
Fax:         (612) 604-6929

and if to the Holder, to such address for the Holder as shall appear on the
signature page of the Securities Purchase Agreement executed by the Holder, or
as shall be designated by the Holder in writing to the other parties hereto in
accordance this Section 5(b).

(c)           Amendments and Waivers.  No amendment, modification or other
change to, or waiver of any provision of, this Debenture or any other Debenture
may be made unless such amendment, modification or change, or request for
waiver, is (A) set forth in writing and is signed by the Company, (B) consented
to in writing by the holders of at least sixty-six percent (66%) of the unpaid
principal amount of the Debentures, and (C) applied to all of the Debentures. 
Upon the satisfaction of the conditions described in (A), (B) and (C) above,
this Debenture shall be deemed to incorporate any amendment, modification,
change or waiver effected thereby as of the effective date thereof, even if the
Holder did not consent to such amendment, modification, change or waiver. 
Notwithstanding the foregoing, the limitation on beneficial ownership set forth
in Section 2(b)(iii) may not be amended without the consent of the holders of a
majority of the shares of Common Stock then outstanding; provided, however, that
such limitation may be waived by the Holder upon sixty (60) days’ prior written
notice to the Company, and such waiver shall be valid and shall not require the
consent of the Company or any other holder of Common Stock or Debentures.

(d)           Transfer of Debenture.  The Holder may sell, transfer or otherwise
dispose of all or any part of this Debenture (including without limitation
pursuant to a pledge) to any person or entity as long as such sale, transfer or
disposition is the subject of an effective registration statement under the
Securities Act of 1933, as amended, and applicable state securities laws, or is
exempt from registration thereunder, and is otherwise made in accordance with
the applicable provisions of the Securities Purchase Agreement.  From and after
the date of any such sale, transfer or disposition, the transferee hereof shall
be deemed to be the holder of a Debenture in the principal amount acquired by
such transferee, and upon notice the Company shall, as promptly as practicable,
issue and deliver to such transferee a new Debenture identical in all respects
to this Debenture, in the name of such transferee. The Company shall be entitled
to treat the original Holder as the holder of this entire Debenture unless and
until it receives written notice of the sale, transfer or disposition hereof.

(e)           Lost or Stolen Debenture.  Upon receipt by the Company of evidence
of the loss, theft, destruction or mutilation of this Debenture, and (in the
case of loss, theft or destruction) of indemnity or security reasonably
satisfactory to the Company, and upon surrender and cancellation of the
Debenture, if mutilated, the Company shall execute and deliver to the Holder a
new Debenture identical in all respects to this Debenture.

(f)            Governing Law.  This Debenture shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York.

(g)           Successors and Assigns.  The terms and conditions of this
Debenture shall inure to the benefit of and be binding upon the respective
successors (whether by merger or otherwise) and

10


--------------------------------------------------------------------------------


permitted assigns of the Company and the Holder. The Company may not assign its
rights or obligations under this Debenture except as specifically required or
permitted pursuant to the terms hereof.

(h)           Usury.  This Debenture is subject to the express condition that at
no time shall the Company be obligated or required to pay interest hereunder at
a rate which could subject the Holder to either civil or criminal liability as a
result of being in excess of the maximum interest rate which the Company is
permitted by applicable law to contract or agree to pay.  If by the terms of
this Debenture, the Company is at any time required or obligated to pay interest
hereunder at a rate in excess of such maximum rate, the rate of interest under
this Debenture shall be deemed to be immediately reduced to such maximum rate
and the interest payable shall be computed at such maximum rate and all prior
interest payments in excess of such maximum rate shall be applied and shall be
deemed to have been payments in reduction of the principal balance of this
Debenture.

(i)            Cap Amount Limitation.  Notwithstanding anything to the contrary
in this Debenture, the aggregate number of shares of Common Stock that may be
issued by the Company to the Holder pursuant to this Debenture shall be subject
to the shareholder cap limitations set forth in Section 4.16 of the Securities
Purchase Agreement.

[Signature Page to Follow]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Debenture to be signed in its
name by its duly authorized officer on the date first above written.

DIGITAL ANGEL CORPORATION

 

By:

 

/s/ Kevin N. McGrath

 

 

 

Name: Kevin N. McGrath

 

 

 

Title: President and Chief Executive Officer

 

 

12


--------------------------------------------------------------------------------